DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Sept. 30, 2021 has been entered. Claims 1-2 are pending. Claim 1 has been amended. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The previous Office Action pointed to a few examples, however, there are multiple other examples of grammatical and idiomatic errors that should be corrected within claims 1-2. 
For example, claim 1 step 6 recites “which makes raw materials expanding instantaneously” and “when a moisture content in the raw materials being lower than 5%”. 
Again, as stated above, the claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims need to be in proper English and free of grammatical and idiomatic errors. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (CN 101543277 A; Sept. 30, 2009) in view of Chang et al. (CN 103393025 A; Nov. 20, 2013; made of record by applicant), Liang et al. (CN 102144656 A; August 10, 2011), Zu (CN 102919339 B; Feb. 13, 2013), Ponting (US Patent No. 3,754,938; Aug 28, 1973), Hekal et al. (US 2004/0071845 A1; April 15, 2004), Gao et al. (CN 101361548 A; Feb. 11, 2009), Feng (CN 105815700 A; August 3, 2016; made of record by applicant), Chen et al. (CN 105831637 A; August 10, 2016), Zhan (CN 104187233 A; Dec. 10, 2014) and Anderson et al. (WO 2006/111163 A1; Oct. 26, 2006).
Regarding claims 1-2, Lu discloses a method of expanding jujubes, wherein the method comprises washing and removing the cores of the jujubes (see English Translation).
With respect to step 1), while Lu discloses washing the jujubes, Lu is silent with respect to classifying the jujubes, performing anti-cracking treatment and blanching the jujubes. 
Chang discloses a similar method of expanding apple slices and producing apple crisp chips. Chang further teaches that the apples are prepared by choosing a suitable apple, corresponding to applicant’s classifying, followed by washing, peeling, cutting in slices, and blanching (See English translation page 2).
With respect to performing anti-cracking treatment, Chang discloses peeling, which aid in preventing cracking as the peel has been removed. The instant specification does not provide a definition for such treatment and therefore the peeling of the prior art is considered to meet such limitation. 
It would have been obvious to one of ordinary skill in the art to classify, perform anti-cracking treatment and blanch the jujubes of Lu in order to prepare suitable jujube slices that are properly classified and blanched. Doing so would yield the predictable result of providing jujube slices that are suitable for consumption.

As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to step 2), as stated above, Lu discloses coring the jujubes to remove the core and stems. As stated above, Chang discloses classifying the apples to prevent unwanted apples from being processed, and therefore it would have been obvious to classify the jujube slice in order to prevent any unwanted slices from being processed.
It would have been obvious to core the jujubes of Lu by drilling at the center of one of the cutting end surfaces as the core is generally located in the center of the fruit. Drilling to a desired depth with constant vibration would have been obvious depending on the size of the fruit in order to ensure all of the core is removed. 
With respect to the thickness of the slices, Chang discloses that the apple slices are cut to 2.5 to 3 mm thickness, thus overlapping the claimed range of 3 to 5 mm. In prima facie case of obviousness exists. (MPEP 2144.05 I) It would have been obvious to cut the jujube slices of Lu to a similar thickness as taught by Chang as Chang discloses that such thickness is suitable for preparing a puffed fruit slice.
With respect to steps 3) and 4), Liang discloses preserving fruit, wherein the fruit is quick frozen and thawed. Liang discloses that such process improves the shelf life of the fruit by preventing browning, cracks, juice less and improves flavor, color, texture, and taste. 
Therefore, it would have been obvious to one of ordinary skill in the art to quick freeze and thaw the jujube slices of the prior art in order to provides the slices with all the same benefits as taught by Liang. 
With respect to the exact temperature and time for freezing and thawing, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Zu discloses the use of steam and phytic acid for preserving fruit and reducing the browning effect of fruit after storage. It would have been obvious to one of ordinary skill in the art to use steam for thawing the jujube slices as well as spraying with phytic acid as Zu discloses that such processes help preserve and prevent browning and therefore would provide the same benefits to the jujube slices of Lu. 

The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”

	

With respect to step 5), the above cited prior art teaches the importance of preserving the color of the fruit, but fails to teach using a solution that is adjusted to pH * with sodium bicarbonate and further contains one of the claimed components. 
Ponting discloses the preservation of apple slices with a solution containing sodium bicarbonate, wherein the sodium bicarbonate is used to adjust the pH to a pH from 7 to 9 (col 1 lines 60-65). Ponting discloses that the sodium bicarbonate keeps the solution from becoming too acidic and resulting in the preservation being lessened. 
Hekal also discloses a method for preserving fresh produce by applying a solution containing zinc oxide to the fresh produce as it maintains freshness and delays browning in fresh produce ([0015]-[0018]).
It would have been obvious to one of ordinary skill in the art to perform a color treatment on the jujube slices of Lu, wherein the treatment is a color protecting solution containing zinc oxide and sodium bicarbonate to adjust to the pH to between 7 and 9, for the same reasons as stated above as such components help preserve fresh produce based upon what is taught by Ponting and Hekal. 

The examiner notes, however, that the exact treatment time is dependent upon on the size of the slices as well as the amount of slices to be treated. A larger slice and larger quantity of jujube slices will require a longer treatment time in order to effectively treat the entire surface of each slice. Therefore, it is obvious to one of ordinary skill in the art to vary the treatment time through routine experimentation for the reasons stated above.
With respect to step 6), Lu further teaches that the jujubes are expanded under differential pressure by placing into an expansion tank having an electromagnetic valve, raising the temperature in the expansion tank to 110-120 C, opening the tank to raise the internal pressure to 0.3 to 0.35 MPa, which falls within the claimed range of 0.1 to 0.6 MPa, closing the tank, depressurizing the tank to a vacuum state of -0.098 MPA, and introducing cooling water to lower the temperature to 80 to 85 C. 
Regarding introducing nitrogen into the expansion tank, Gao discloses a process of puffing fruit to create fruit crisps, and further teaches introducing nitrogen gas into the puffing tank. (Derwent Abstract). Therefore, it would have been obvious to also using nitrogen gas in the expansion tank of Lu as Gao discloses that nitrogen gas aids in the expanding process.
 Lu further teaches vacuum drying for 100 to 180 minutes, and further cooling using cooling water at 10 to 15 C. 

With respect to steps 7) and 8), the prior art discloses the process as described above, but fails to specifically teach preparing a superfine seasoning powder as claimed. 
Feng discloses a chocolate coated dried fruit and vegetable crisp chip. As both Feng and Lu are directed towards fruit crisps, it would have been obvious to coat the crisp of Lu with chocolate (e.g cocoa butter and cocoa powder) depending on the desired taste of the fruit crisp. Feng teaches that such chocolate coating is well known in the art and therefore would yield the predictable result of providing a tasteful, confectionary coating to the jujube slices of Lu.
As Chen discloses that such ingredients are known to be food additives, it would have been obvious to combine with the above coating product to further provide a coating for the jujube slices having more nutritional value.
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the different food additives.  All continue to function predictably as food additives, as expected.
With respect to the amounts of each ingredient in the superfine seasoning powder, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The above cited prior art further teach packaging the coated jujube slices. 
With respect to claim 2, Chen discloses preparing a jujube powder and Zhan discloses preparing hawthorn and coconut powder as food additives (See Derwent Abstract).
Chen further teaches that the jujube powder is prepared by washing, color protecting with an agent in hot water, extracting (e.g. corresponding to applicant’s beating), sieving, treating with an enzyme and spray drying with a centrifuge to produce the powder. 

With respect to the enzyme preparation, Anderson discloses the use of multiple enzymes, include pectin and tannin, to aid in the plant extraction process. Therefore, it would have been obvious to use the enzymes as taught by Anderson in the hawthorn powder making process of the prior art in order to efficiently extract the plant material. 
With respect to the exact processing conditions (e.g. temperature, time and pressure), differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Response to Arguments
Applicant’s amendments have overcome some of the 112 issues from the previous Office Action, however, grammatical and idiomatic issues still remain. It is suggested to finely go through the claims to correct any grammatical errors. 
Applicant’s arguments with respect to the rejection of claims 1-2 under 103 have been fully considered but were not found persuasive.
Applicant’s argues on page 6 that the prior art fails to teach that blanching prevents damage to the integrity of the jujubes during subsequent coring process. This Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that the prior art fails to teach anti-cracking. This is not found persuasive as Chang discloses peeling, which aids in preventing cracking as the peel has been removed. The instant specification does not provide a definition for such treatment and therefore the peeling of the prior art is considered to meet such limitation. With respect to applicant’s arguments that the anti-cracking treatment softens the jujube to prevent damage to the integrity of the jujubes during subsequent coring process, the examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, it is not clear from the claims that the anti-cracking treatment alone softens the jujubes as step 1 recites multiple processing steps that would aid in softening the jujube. Therefore, as there is no specific definition as to what the anti-cracking treatment is, this argument is not found persuasive.
Applicant argues on pages 7-8 that the prior art fails to keep a driller vibrating at the same time as coring. As stated above in the rejection, the examiner recognizes that the prior art fails to teach such limitation, however, applicant has not argued against the obviousness of the rejection above. Lu discloses coring the jujubes to remove the core 
It would have been obvious to core the jujubes of Lu by drilling at the center of one of the cutting end surfaces as the core is generally located in the center of the fruit. Drilling to a desired depth with constant vibration would have been obvious depending on the size of the fruit in order to ensure all of the core is removed. Therefore, this argument is not persuasive. 
 Applicant additionally argues on pages 8-9 that the prior art fails to teach that the steam and phytic acid can be combined to increase the internal expanded pores of the dried fresh jujube slices. This is not found persuasive as the combination of the prior art renders obvious the use of steam and phytic acid. Zu discloses that both steam and phytic acid are useful for preserving fruit and reducing the browning effect of fruit after storage, it would have been obvious to one of ordinary skill in the art to combine the spray steam with phytic acid to provide a sprayed steam containing phytic acid in order to provide a third composition that is useful for the same purpose of preserving fruit and reducing the browning effect of fruit after storage.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
In response to applicant's argument that the phytic acid in the present claim 1 is used to form a film which can help to form pressure when expanding, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant finally argues on pages 9-10 that the prior art fails to teach vacuum drying at a supersonic intensity as claimed. This is not found persuasive as Lu further teaches vacuum drying for 100 to 180 minutes, and further cooling using cooling water at 10 to 15 C. 
With respect to the exact pressure pressure for puffing the jujube slices, the prior art generally teaches the process and it is not inventive to discover workable ranges. Therefore, such processing parameters are merely obvious variants over the prior art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as applicant has not shown criticality for the claimed intensity of vacuum drying, this limitation is merely an obvious variant over the prior art. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791